Case: 17-13917 Doc: 28 Filed: 10/04/19 Page: 1of1

>

 

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT... 2ousifs =. weng
UP

WESTERN DIS ve FORE aT

Western District of Oklahoma DEPUTY

Russell Alan Blankenship
In re Sherry Kay Blankenship Case No. _17-13917

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A.CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under | 1 U.S.C. § 1111(a).. Transferee
hereby gives evidence and notice pursuant to Rule 3001(c)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust National Association, as Trustee of U.S. Bank Trust National Association, as

 

 

the Lodge Series It! Trust Trustee of Bungalow Series Ill Trust
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 1-1
should be sent: Amount of Claim: $187,637.61
c/o SN Servicing Corporation Date Claim Filed: 10/30/2017

323 Fifth Street
Eureka, CA 95501

Phone: 800.603.0836 Phone:
Last Four Digits of Acct #: 7904 Last Four Digits of Acct. #: 7904

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of myknowledge and belief.
By: N>ecceh Uy Date: tol t | (4
Spot

Transféfee/Trans{eree’ s Agent

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
